490 F.2d 1382
86 L.R.R.M. (BNA) 2126, 74 Lab.Cas.  P 10,073
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Joseph J. LACHNIET, d/b/a Honda of Haslett, Respondent.
No. 73-1585.
United States Court of Appeals, Sixth Circuit.
Argued Jan. 4, 1974.Decided Feb. 6, 1974.

Robert Sewell, National Labor Relations Board, for petitioner; Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Asst. Gen. Counsel, Steven C. Kahn, Atty., National Labor Relations Board, Washington, D.C., on brief.
Cross, Wrock, Miller & Vieson, William A. Coughlin, Jr., Detroit, Mich., on brief, for respondent.
Before PHILLIPS, Chief Judge, and EDWARDS and ENGEL, Circuit Judges.
ORDER
PER CURIAM.


1
This case is before this court upon the petition of the National Labor Relations Board for enforcement of its order reported at 201 N.L.R.B. 128.


2
The Administrative Law Judge found that respondent violated Section 8(a)(3) and (1) of the Act by laying off two employees because of their union activity and further violated Section 8(a)(1) by a series of threats of reprisal against employees for supporting the union and promises of benefit i return for withholding such support.  Respondent did not file any exceptions with the Board as to these findings and does not challenge these findings before this court.


3
The Administrative Law Judge also found that respondent had not violated Section 8(a)(5) of the Act and therefore declined to issue a bargaining order.  The General Counsel took an exception to this finding and the Board found a Section 8(a)(5) violation and issued a bargaining order.


4
The propriety of the Board issuing a bargaining order is the only issue before this court.  We conclude from our examination of the record that there is substantial evidence to support the finding of an 8(a)(5) violation and that a bargaining order is proper under the principles enunciated in N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 89 S.Ct. 1918, 23 L.Ed.2d 547 (1969).  Accordingly, the petition for enforcement of the Board's order is granted.